 Case 6:20-cv-00345-JDK-JDL Document 7 Filed 10/14/20 Page 1 of 2 PageID #: 20




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                            §
BRIAN HUTCHINS,                             §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:20-cv-345-JDK-JDL
                                            §
TDCJ,                                       §
                                            §
      Defendant.                            §
                                            §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Brian Hutchins, an inmate confined at the Gurney Unit within the

 Texas Department of Criminal Justice (TDCJ), proceeding pro se, filed this civil

 rights action on June 22, 2020. Docket No. 1. The case was referred to United States

 Magistrate Judge John D. Love for findings of fact, conclusions of law, and

 recommendations for the disposition of the action.

        On September 1, 2020, Judge Love issued a Report recommending that

 Plaintiff’s civil rights lawsuit be dismissed without prejudice for failure to comply

 with a court order and failure to prosecute. Docket No. 6. A copy of this Report was

 sent to Plaintiff at the address he provided. To date, no objections to the Report have

 been filed.

        This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court



                                           1
Case 6:20-cv-00345-JDK-JDL Document 7 Filed 10/14/20 Page 2 of 2 PageID #: 21




examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days). Here, Plaintiff did not file objections in the

prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

clear error or abuse of discretion and reviews his legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      The Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge. Upon such review, the Court has determined that the Report of

the Magistrate Judge is correct.

      Accordingly, the Court hereby ADOPTS the Report of the United States

Magistrate Judge, (Docket No. 6), as the opinion of the Court. Further, it is

ORDERED that this civil rights action is DISMISSED without prejudice for failure

to comply with a court order and failure to prosecute. Finally, it is ORDERED that

any and all motions which may be pending in this civil action are hereby DENIED

as MOOT.

       So ORDERED and SIGNED this 14th day of October, 2020.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE


                                             2
